Evans, P. J.
1. No error of law is complained of, and the evidence is sufficient to support the verdict, which has the approval of the trial judge. The ground for new trial based on alleged newly discovered evidence is incomplete, in.that only two of the three attorneys for the ■ accused made affidavits of their ignorance of the alleged newly discovered evidence at the time of the trial; besides, the alleged newly discovered evidence is purely cumulative in its nature, and not of a character which would probably produce a different result should a new trial be granted.

Judgment affirmed.


Fish, 0. J., absent; The other Justices concur.